DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment received 06/28/2022.

In the response to the Non-Final Office Action 01/27/2022, the applicant states that 1, 3-13, 15, and 17-23 are pending in current application.

Claims 1, 3-5, 10, 13, 15, and 17 have been amended. Claims 2, 14, and 16 have been cancelled. Claims 18-23 are added. In summary, claims 1, 3-13, and 17-23 are pending in current application.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Regarding to Claim Objections, the amendment has cured the basis of the Claim Objections. Therefore, the Claim Objections are hereby withdrawn.

Regarding to 35 U.S.C 112 rejection, the amendment has cured the basis of 35 U.S.C 112. Therefore, the 35 U.S.C 112 rejection is hereby withdrawn.

Regarding to claim 1, the applicant argues that Isono does not teach or disclose “automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Isono discloses “automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels”. In Fig. 2 and col. 9, lines 9-17, Isono teaches the directions of a right eye OR and a left eye OL. Isono further teaches the image elements R1, L2, R3, L4, . . . are selected from those image elements, i.e. R1, R2, R3… L1, L2, … by the multiplexer 74 and are displayed on the image display panel 46. In Fig. 4, col. 10, lines 5-12: the image elements 2A, 2B, 2C, 2D, 2E, and 2F are selected by the multiplexer 74 and displayed on the image display panel 46; image elements, such as, 2A, 2B are multi-view images; Isono further teaches image 2A is less than VP1; Isono further more teaches image 2B is less than VP2. 

Regarding to claim 1, the applicant argues that Isono is inconsistent with and, therefore, improperly cited against the integrating aspect of claim 1. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
In response to applicant's argument that Isono is inconsistent with and, therefore, improperly cited against the integrating aspect of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining Geshwind and Isono would have been to effectively obtain 3D images from multi-view points; to display 3D images in a hardware display device and to improve the apparent horizontal resolution of the stereoscopic image without increasing the number of whole pixels of the liquid crystal display panels as taught by Isono in column 10, lines 20-24 and col. 12, lines 45-50.

Regarding to claim 1, the applicant argues that Nomura does not teach or suggest that the disparity is an offset applied to relevant source pixels. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels.

Geshwind discloses “automatically generating at least two multi-view images (28) of the scene”. For example, in Fig. 1 and col. 3, lines 17-28, Geshwind teaches the computer automatically generates, from frame 10, a pair of coordinated left 30 and right 40 images with backgrounds 31 and 41, circles 32 and 42, and squares 33 and 43.
Nomura discloses “wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels”. For example, in paragraph [0024], Nomura teaches when a 3-dimensional image is enlarged or reduced, the extent of disparity between the left and right images changes. In paragraph [0025], Nomura teaches the disparity between the left and right images becomes smaller. In Fig. 5 and paragraph [0101], Nomura teaches H and V represent the number of pixels in the horizontal direction, and the number of lines in the vertical direction, of each viewpoint image; Nomura further teaches the image after reduction is composed of H pixels in width and V lines in height. In Fig. 4, and paragraph [0164], Nomura teaches a 3D image is down to 160 pixels.times.120 pixels; 
    PNG
    media_image1.png
    206
    222
    media_image1.png
    Greyscale
. In paragraph [0182], Nomura teaches th_f and th_b are represented by the distances (parallax) between left and right counterpart points on the stereoscopic display screen. Nomura further teaches calculating the parallax quantity 0 in the range for permitting the comfortable stereoscopic view based on the disparity between the left and right images. The disparity may be calculated first. The extent of disparity of the right-eye image from the left-eye image as a reference is determined. In paragraph [0183], Nomura teaches th_f and th_b represent the thresholds of the maximum parallax range.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 9-11, 13, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) and in view of Isono (5,315,377), Liu (US 20090185759 A1), in view of Lipton (US 20100103249 A1), and further in view of Nomura (US 20060192776 A1).
Regarding to claim 1 (Currently Amended), Geshwind discloses a method of generating a plurality of multi-view images of a scene (column 1, lines 7-10: a method for converting; Fig. 1; col. 3, lines 16-30: the computer generates, from frame 10, a pair of coordinated left 30 and right 40 images with 
 backgrounds 31 and 41, circles 32 and 42, and squares 33 and 43 respectively), the method comprising: 
obtaining a single two-dimensional source image of a scene, the source image comprising a plurality of source pixels (20) (Fig.1; column 3, lines 16-22, column 4, lines 34-36: FIG. 1 shows a frame 20 of a standard 2-D film of video motion picture; it is a 2-D representation of original 3-D scene 10; process the digitized 2-D information input. A frame of a standard 2-D film is a single two-dimensional source image; Fig. 2; col. 4, lines 9-14: receive a 2-D film or video image 10);
automatically generating at least two multi-view images (28) of the scene (Fig. 1; col. 3, lines 17-28: the computer automatically generates a , from frame 10, a pair of coordinated left 30 and right 40 images with backgrounds 31 and 41, circles 32 and 42, and squares 33 and 43), each of the at least two multi-view images having a different viewing direction for the scene ( Fig. 1; col. 3, lines 17-28: a pair of coordinated left 30 and right 40 images have right and left viewing directions; Fig. 1; col. 3, lines 17-28: each of coordinated left 30 and right 40 images has an portion of frame 10 as illustrated in Fig. 1).
Geshwind fails to explicitly disclose:  
automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels, wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels;
integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62); and 
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field endeavor, image processing, Isono teaches:
automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels (Fig. 2; col. 9, lines 9-17: the directions of a right eye OR and a left eye OL. The image elements R1, L2, R3, L4, . . . are selected from those image elements, i.e. R1, R2, R3… L1, L2, … by the multiplexer 74 and are displayed on the image display panel 46; Fig. 4; col. 10, lines 5-12: the image elements 2A, 2B, 2C, 2D, 2E, and 2F are selected by the multiplexer 74 and displayed on the image display panel 46; image elements, such as, 2A, 2B are multi-view images; 2A is less than VP1; 2B is less than VP2), each of the at least two multi-view images having a different viewing direction for the scene (Fig. 4; column 10, lines 2-12: the signals VP1 to VP6 are image signals when an object is observed from the directions of the viewpoints O1 to O6; image elements 2A and 2B are observed from different directions, such as, view point O1 and O2; Fig. 2; col. 9, lines 9-15: the image elements of right eye and of left eye  L are selected and displayed for right eye and left eye; col. 9, lines 25-30: right eye OR looks at the pixels R1, R3 and R5; left eye OL looks at the pixels L2, L4 and L6), wherein each of the at least two multi-view images includes no portion of the single two-dimensional source image (Fig. 2; col. 9, lines 9-17: the image elements of right eye and of left eye  L are selected from all image elements and displayed for right eye and left eye; the image elements of right eye does not include the image elements of left eye; col. 9, lines 25-30: right eye OR looks at the pixels R1, R3 and R5; left eye OL looks at the pixels L2, L4 and L6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind to include automatically generating at least two multi-view images (28) of the scene from less than all of the plurality of source pixels, each of the at least two multi-view images having a different viewing direction for the scene, wherein each of the at least two multi-view images includes no portion of the single two-dimensional source image as taught by Isono. The motivation for doing so would have been to effectively obtain 3D images from multi-view points; to display 3D images in a hardware display device and to improve the apparent horizontal resolution of the stereoscopic image without increasing the number of whole pixels of the liquid crystal display panels as taught by Isono in column 10, lines 20-24 and col. 12, lines 45-50.
Geshwind in view of Isono fails to explicitly disclose:
wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels; 
integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62); and 
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field of endeavor, Liu teaches:
integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62) (Fig. 1; [0006]: view generating, synthesizing, rendering, interpolation; synthesizing image prior to displaying as illustrated in Fig. 1; [0009]: synthesizing, i.e. integrating, an image with multi-view images; [0029]: synthesizing, i.e. integrating, a two and a half dimensions image with multi-view images; two concepts of image and model are combined; image synthesizing is performed prior to displaying; synthesized image is an integrated image; Fig. 3; Fig. 4; [0041]: integrate four references images into an intended image by assigning four weights W1-W4 to the four reference images and performing a spatial relationship calculation corresponding to a virtual viewpoint to combining prior to displaying).
It would have been obvious to one of ordinary skill in the art to modify Geshwind in view of Isono to include integrating (64) the at least two multi-view images (60), prior to displaying, by combining an entirety of each of the at least two multi-view images into a single integrated image of the scene (62) as taught by Liu. The motivation for doing so would have been to improve the image synthesizing effect by using image interpolation schemes in different modes and improve clarity, to provide a novel image mixed interpolation mechanism and to lower the usage proportion of interpolation and remain the image quality and the visualization effect as taught by Liu in paragraphs [0008] and [0042].
Geshwind in view of Isono and Liu fails to explicitly disclose:
wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels;
combining an entirety of each of the at least two multi-view images;
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display.
In same field of endeavor, Lipton teaches:
combining an entirety of each of the at least two multi-view images (Fig. 3; [0070]: combining an entirety of each of the right eye image and the left eye image);
displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display ([0007]: display better 3D stereoscopic images on a variety of displays; Fig. 2; [0057]: the receiving and decoding module 202 integrates and outputs display data 206 containing a plurality of views of a 3D image; the output display data 206 is integrated image data and sufficient to use in autostereopic display applications; outputting display data 206 for use in a plurality of autostereopic displays, i.e. displaying; the output data is a generated and integrated image from input data, i.e. from at least two image data and depth map; autostereopic displays is 3D multi-view autostereoscopic display; [0062] discloses decoder module 202 and that decoding is discussed further in relation to Figure 3; Fig. 3; [0070]: an image is generated, i.e. integrated, at step 316; [0094]: the generated image view 1208 is the image resulting from adding the left- and right-eye image data 1202, 1204; [0042]: a multiplicity of views of the same 3D image are preferred for autostereoscopic displays).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Geshwind in view of Isono and Liu to include combining an entirety of each of the at least two multi-view images; displaying, after the integrating, the single integrated image on a three-dimensional multi-view autostereoscopic display as taught by Lipton. The motivation for doing so would have been to provide information for a plurality of views of a stereoscopic image, to allow for better 3D stereoscopic images on a variety of displays and to achieve 3D autostereopic images on a variety of displays and to make it is possible for a plurality of users view multi-view 3D images as taught by Lipton in paragraphs [0006-0007], [0033], [0044], and [0057] and [0070].
Geshwind in view of Isono, Liu, and Lipton fails to explicitly disclose:
wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels.
In same field of endeavor, image processing, Nomura teaches wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels (Nomura; [0024]: when a 3-dimensional image is enlarged or reduced, the extent of disparity between the left and right images changes. [0025]: the disparity between the left and right images becomes smaller. [0182]: calculates the parallax quantity 0 in the range for permitting the comfortable stereoscopic view based on the disparity between the left and right images. The disparity may be calculated first. The extent of disparity of the right-eye image from the left-eye image as a reference is determined).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton to include wherein the automatically generating comprises, for each of the at least two multi-view images (28), generating a disparity (24) for each pixel of the fess than all of the plurality of source pixels as taught by Nomura. The motivation for doing so would have been to effectively obtain 3D images from multi-view points and display 3D images in a stereoscopic display based on the parallax barrier system as taught by Nomura in paragraph [0181]-[0182].

Regarding to claim 7 (Original), Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 1, wherein the automatically generating comprises identifying (35) the less than all of the plurality of source pixels based on predetermined criteria (Isono; Fig. 2; col. 9, lines 9-17: the directions of a right eye OR and a left eye OL. The image elements R1, L2, R3, L4, . . . are selected from those image elements, i.e. R1, R2, R3… L1, L2, … by the multiplexer 74 and are displayed on the image display panel 46; col. 10, lines 5-15: image elements 2A, 2B, 2C, 2D, 2E, and 2F are automatically selected by multiplexer 74 and are identified based on predetermined positions; image elements exist at the positions which are deviated by every distance corresponding to one image element).

Regarding to claim 9 (Original), Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 1, further comprising repeating the obtaining and the automatically generating (Geshwind; col. 3, lines 25-30: computer generates; computer generating is automatically generating by a computer) for a series of related images of the scene to create a video sequence (Geshwind; column 4, lines 53-66: the final 3-D information is then collected on a videotape or film recorder).

Regarding to claim 10 (Currently Amended), Geshwind discloses a computing unit (50) (Fig. 2; column 4, lines 15-22: the computer), comprising: 
a memory (56) (Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44); and 
a processor (52) in communication with the memory for generating a plurality of multi-view images of a scene according to a method (Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44), the method comprising: 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 10.

Regarding to claim 11 (Original), Geshwind in view of Isono, Liu, Lipton, and Nomura  discloses at least one hardware chip for generating a plurality of multi-view images of a scene according to the method of claim 10 (Geshwind; Fig. 2; column 4, lines 15-22: allows the computer CPU 50 to read from and write to the memory section 44; CPU is a hardware chip).

Regarding to claim 13 (Currently Amended), Geshwind discloses a computer program product (40) for generating multi-view images of a scene (column 1, lines 7-10: a method for converting existing file or videotape motion pictures to a form that can be used with three-dimensional systems), the computer program product comprising a non-transitory computer readable medium (42) readable by a processing circuit and storing instructions (44) for execution by the processing circuit for performing a method of generating a plurality of multi-view images of a scene (column 4, lines 15-22: allows the computer CPU 50 to read from the memory and write to the memory section 44), the method comprising: 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 13. 

Regarding to claim 15 (Original), the claim limitations are similar to claim limitations recited in claim 7 and claim 9, therefore, same rational used to reject claim 7 and claim 9 are also used to reject claim 15. 

Regarding to claim 17 (Currently Amended), Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the computer program product of claim 13, wherein the automatically generating comprises identifying the less than all of the plurality of source pixels as having at least a predetermined level of relevance (Isono; col. 10, lines 5-15: image elements 2A, 2B, 2C, 2D, 2E, and 2F are selected by multiplexer 74 and are identified based on predetermined positions; image elements exist at the positions which are deviated by every distance corresponding to one image element), and wherein the method further comprises repeating the obtaining and the automatically generating for a series of related images of the scene to create a video sequence (Isono; column 9, lines 65-67: continuously displaying a three-dimensional image has been proposed; Fig. 4; column 10, lines 20-24: the images photographed from a plurality of directions are continuously displayed on the display panel 46).

Claims 4, 19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), and further in view of Nomura (US 20060192776 A1).
Regarding to claim 4 (Currently Amended), Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 1, wherein the automatically generating further comprises, for each of the at least two multi-view images (28), adding the generated disparity to each pixel of the less than all of the plurality of source pixels (20) (Nomura; [0136]:  images at two viewpoints presenting parallax should be selected from the multi-view images and may be put to use for the left-eye and right-eye images; [0182]: the left-eye image is located to the right with respect to the right-eye image; the extent of disparity of the right-eye image from the left-eye image as a reference is determined. Source images may be related to right-eye images; the determined, i.e. generated, right-eye disparity may be related to right-eye images and is added into right-eye images. A positive value of parallax will represent a protrusion).

Regarding to claim 19 (New), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 19.

Regarding to claim 22 (New), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 22.

Claims 3, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377, hereafter ‘377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), Nomura (US 20060192776 A1), and Bamji (US 20110285910 A1).
Regarding to claim 3, Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 1, 
Geshwind in view of Isono, Liu and Lipton, and Nomura fails to explicitly disclose wherein the disparity comprises weighted values for each of red, blue and green colors.
In same filed of endeavor, Bamji teaches wherein the disparity comprises weighted values for each of red, blue and green colors ([0069]: a weighted Gaussian function; a three-dimensional disparity vector having R, G, and B components. Weighted values of color may be calculated by Gaussian function).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu and Lipton, and Nomura to include wherein the disparity comprises weighted values for each of red, blue and green colors as taught by Bamji. The modification for doing so would have been to refine depth with a modified so-called bilateral filter as taught by Bamji in paragraph [0069].

Regarding to claim 18 (New), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 18.

Regarding to claim 21 (New), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 21.

Claims 5-6, 20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), Nomura (US 20060192776 A1), and Geshwind (US 6,590,573 B1, hereafter ‘573).
Regarding to claim 5 (Currently Amended), Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 4, wherein the automatically generating (same as rejected in claim 1) further comprises, 
Geshwind (‘294) in view of Isono and Lipton, and further in view of Nomura fails to explicitly disclose prior to the combining, filtering (26) to create a filtered disparity (27), and wherein the combining comprises combining the filtered disparity with each pixel of the less than all of the plurality of source pixels (20).
In same filed of endeavor, Geshwind (‘573) teaches:
prior to the combining, filtering (26) to create a filtered disparity (27) ('573; column 14, lines 47-55: Low-pass filtering in the vertical direction is one way to lessen such effects), and wherein the combining comprises combining the filtered disparity with each pixel of the less than all of the plurality of source pixels (20) ('573; column 14, lines 60-67: another geared toward rearranging objects and fine-tuning the compositing process; Fine-tuning the compositing process may include various options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geshwind (‘294) in view of Isono and Lipton, and further in view of Nomura to include prior to the combining, filtering (26) to create a filtered disparity (27), and wherein the combining comprises combining the filtered disparity with each pixel of the less than all of the plurality of source pixels (20) as taught by Geshwind (‘573). The motivation for doing so would have been that Low-pass filtering in the vertical direction is one way to improve image quality and lessen poor effects as taught by Geshwind (‘573) in column 14, lines 47-55.

Regarding to claim 6, Geshwind in view of Isono, Liu, Lipton, Nomura, and Geshwind (‘573)  discloses the method of claim 5, wherein the filtering comprises low-pass filtering (Geshwind '573; column 14, lines 47-55: Low-pass filtering in the vertical direction is one way to lessen such effects).

Regarding to claim 20 (New), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 20.

Regarding to claim 23 (New), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 23.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), in view of Nomura (US 20060192776 A1), and further in view of Tam (US 20070024614 A1).
Regarding to claim 8, Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the method of claim 7, 
Geshwind in view of Isono, Liu, Lipton, and Nomura fails to explicitly disclose wherein the identifying comprises edge detection.
	In same field of endeavor, Tam teaches wherein the identifying comprises edge detection ('246; [0045]: applying a Sobel operator to the source image to detect the location of the edge).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu, Lipton, and Nomura to include wherein the identifying comprises edge detection as taught by Sobel. The motivation for doing so would have been to apply a Sobel operator to the source image to detect the location of the edge and to create a high quality stereoscopic image as taught by Tam in paragraph [0045].

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geshwind (4,925,294) in view of Isono (5,315,377), Liu (US 20090185759 A1), Lipton (US 20100103249 A1), in view of Nomura (US 20060192776 A1), and further in view of Perlin (US 20080024598 A1).
Regarding to claim 12, Geshwind in view of Isono, Liu, Lipton, and Nomura discloses the at least one hardware chip of claim 11, wherein the at least one hardware chip comprises a Field Programmable Gate Array chip.
Geshwind in view of Isono, Liu, Lipton, and Nomura fails to explicitly disclose wherein the at least one hardware chip comprises a Field Programmable Gate Array chip.
In same field of endeavor, Perlin teaches wherein the at least one hardware chip comprises a Field Programmable Gate Array chip (Fig.8; [0056]-[0057]: a Field Programmable Gate Array).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geshwind in view of Isono, Liu, Lipton, and Nomura to include wherein the at least one hardware chip comprises a Field Programmable Gate Array chip as taught by Perlin. The motivation for doing so would have been to obtain 3D images from multi-view points and display 3D images in a hardware display device with a true stereoscopic view with FPGA as taught by Perlin in paragraph [0056]-[0057].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616